Order entered November 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00446-CV

                                   JONI DODD, Appellant

                                              V.

                           MONA WOOTEN, ET AL., Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02912

                                          ORDER
       Before the Court is appellant’s November 22, 2019 motion to abate proceedings. We

DENY the motion. This case is at issue and will be submitted in due course.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE